Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Reference to this application as a continuation-in-part under 35 U.S.C. 120 is acknowledged. The current application contains subject matter, in particular determining the condition of the previously applied restorative coating based on an optical response of the previously applied restorative coating. This limitation is not supported by the specification and claims of the parent application, therefore the current claims have an effective filing date equal to the actual filing date (13 August 2019) of the new application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al (US Patent Publication 2012/0283963) in view of Haldeman et al (US Patent Publication 2015/0160097).
Regarding claim 1, Mitchell discloses a control system comprising: (abstract)

the one or more processors configured to determine the condition of the previously applied restorative coating, wherein the one or more processors also are configured to direct application of the additional restorative coating based on the one or more monitored parameters of the engine. (¶39-40; “recommend maintenance and/or service” so that a restorative thermal barrier coating may be applied)

Mitchell discloses heat flux sensors embedded in the restorative coating to determine the condition of the restorative coating (¶43) but does not appear to disclose based on an optical response of the previously applied restorative coating.

Haldeman however teaches a control system comprising: (abstract)
one or more processors configured to determine when to extend a life span of an engine based on one or more monitored parameters of the engine, the monitored parameters including a condition of a previously applied restorative coating, (¶8, 10, 21, 25)


It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Mitchell with based on an optical response of the previously applied restorative coating as taught by Haldeman because the substitution of one known element (long wave infrared sensor) for another (heat flux sensor) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 2, Haldeman further teaches wherein the one or more processors are configured to determine the optical response of the previously applied restorative coating by determining an intensity of one or more wavelengths of light that is reflected off the previously applied restorative coating. (¶8, 10, 21, 25)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Mitchell with wherein the one or more processors are configured to determine the optical response of the previously applied restorative coating by determining an intensity of one or more wavelengths of light that is reflected off the previously applied restorative coating as taught by Haldeman because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for 

Regarding claim 4, Haldeman further teaches wherein the one or more processors are configured to determine the intensity of the one or more wavelengths of light that are within a non-visible spectrum of light. (¶8)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Mitchell with wherein the one or more processors are configured to determine the intensity of the one or more wavelengths of light that are within a non-visible spectrum of light as taught by Haldeman because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 7, Haldeman further teaches a borescope configured to be inserted into the engine and to measure the optical response of the previously applied restorative coating. (¶17)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Mitchell with a borescope configured to be inserted into the engine and to measure the optical response of the previously applied restorative coating 

Regarding claim 8, Haldeman further teaches a camera configured to be mounted to the engine and to measure the optical response of the previously applied restorative coating. (¶17, 21)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Mitchell with a camera configured to be mounted to the engine and to measure the optical response of the previously applied restorative coating as taught by Haldeman because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 9, Mitchell discloses a method comprising: (abstract)
measuring response of the previously applied restorative coating of the engine based on the light that is directed toward the previously applied restorative coating; (¶38-40, 43)


Mitchell discloses heat flux sensors embedded in the restorative coating to determine the condition of the restorative coating (¶43) but does not appear to disclose based on an optical response of the previously applied restorative coating.

Haldeman however teaches a method comprising: (abstract)
measuring an optical response of the previously applied restorative coating of the engine based on the light that is directed toward the previously applied restorative coating; based on the optical response that is measured. (¶8, 10, 21, 25)
	
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Mitchell with based on an optical response of the previously applied restorative coating as taught by Haldeman because the substitution of one known element (long wave infrared sensor) for another (heat flux sensor) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 10, Haldeman further teaches wherein the optical response that is measured is an intensity of one or more wavelengths of light that is reflected off the previously applied restorative coating. (¶8, 10, 21, 25)



Regarding claim 14, Haldeman further teaches wherein the optical response that is measured is the intensity of the one or more wavelengths of light that are within a non-visible spectrum of light. (¶8)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Mitchell with wherein the optical response that is measured is the intensity of the one or more wavelengths of light that are within a non-visible spectrum of light as taught by Haldeman because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 15, Mitchell discloses a control system comprising: (abstract)

wherein the one or more controllers also are configured to direct application of the additive onto the coating of the engine. (¶39-40; “recommend maintenance and/or service” so that a restorative thermal barrier coating may be applied)

Mitchell discloses heat flux sensors embedded in the restorative coating to determine the condition of the restorative coating (¶43) but does not appear to disclose based on an intensity of one or more wavelengths of light reflected off the coating.

Haldeman however teaches a control system comprising: (abstract)
one or more controllers configured to determine whether to extend a life span of a coating of an engine based on an intensity of one or more wavelengths of light reflected off the coating; (¶8, 10, 21, 25)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Mitchell with based on an intensity of one or more wavelengths of light reflected off the coating as taught by Haldeman because the substitution of one 

Regarding claim 16, Mitchell further discloses wherein the coating is a thermal barrier coating. (¶43)

Regarding claim 17, Mitchell further discloses wherein the one or more controllers also are configured to determine whether to apply the additive to the coating based on one or more monitored parameters of the engine, the one or more monitored parameters including one or more of an engine fuel flow, a compressor exit pressure, or a compressor exit temperature. (¶39)

Regarding claim 18, Haldeman further teaches wherein the intensity of the one or more wavelengths of light indicates one or more of a presence or an amount of a phase changed analyte of the coating reacting with dust. (¶8, 10, 21, 25; Haldeman would detect any condition affecting the heat properties including an amount of a phase changed analyte of the coating reacting with dust)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Mitchell with wherein the intensity of the one or more wavelengths of light indicates one or more of a presence or an amount of a phase changed analyte of the coating reacting with dust as taught by Haldeman because the technique for improving a particular class of devices was part of the ordinary capabilities 

Regarding claim 19, Mitchell further discloses wherein the one or more controllers also are configured to determine when to extend the life span of the coating by determining a number of operational cycles that the engine performs before the additive is applied to the coating. (¶38-39)

Allowable Subject Matter
Claims 3, 5-6, 11-13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious wherein the one or more processors are configured to: determine the intensity of the one or more wavelengths of light that are within a visible spectrum of light; direct application of the additional restorative coating responsive to the intensity of the one or more wavelengths of light decreasing below one or more thresholds; direct application of the additional restorative coating responsive to the intensity of the one or more wavelengths of light decreasing relative to one or more previous measurements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McQuilkin et al discloses spectral image evaluation for detection of substances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669